DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 1/11/2022  are acknowledged. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered. 
 
INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS 
Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 recites the medical device according to claim 1, further comprising a source configured to emit electromagnetic waves in a direction towards the gold particles and the term configured renders the claim indefinite because  this implies that something additional is done and thus the scope of the claim is unclear.
	
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites used in prophylactic therapy to prevent or reduce capsular contracture and claim 1 already recites prevent or reduce capsular contracture. Prophylactic therapy does not further limit the scope of the claim as prophylactic is a course of action to prevent disease in this case capsular contracture and the claim 1 already recites prevent or reduce capsular contracture. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections- 35 USC § 112 –Enablement
6.         The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 23   are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. Claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." Wands, 8 USPQ2d 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
          While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(A) The nature of the invention (B) Breadth of the claims: 
In the instant case, the claims are drawn to a medical device comprising a gold coated implant comprising gold particles that are at least partially embedded in an outermost layer of the gold coated implant and from which gold ions are released into a tissue to prevent or reduce capsular contracture around the gold coated implant when disposed in a host, wherein the gold particles have a cross-section in the range of 20-100 µm, having a purity greater than 99 % w/w, and are distributed across a surface of the gold coated implant with an average distance of 200 microns, and wherein a distance between adjacent ones of the gold particles does not exceed 500 microns. The specification does not reasonably provide enablement for prevention of capsular contracture with any implant material.

(C) The state of the prior art (D) The predictability or unpredictability of the art and  (E) The relative skill of those in the art: 
The level of skill and knowledge in the art is replete with regards to implant with a gold coating. MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). There is no evidence in the prior art that the instant composition would be usable as a preventative composition, particularly for preventing capsular contracture.

(F) The amount of direction or guidance presented:  
The specification does states “In another aspect of the invention, the gold particles according to the invention are embedded in the wall of the implant in such a way that the gold particles are part of the surface of the implant. The metallic gold surfaces may be distributed across the surface with an average distance of approximately 200 microns, i.e. the surface may be dotted with gold particles embedded in the outermost layer of the capsule. The gold particles are applied to the surface of the implant, e.g., by adding a thin layer of gold particle containing material (e.g., gold dispersed in the same material as that of the implant). In that way a considerable amount of the gold particles will be part of the outer surface of the implant. A foam structure of the outmost layer of the implant, for example made of polyurethane, might increase the amount of gold particles that are in direct contact with host tissue due to the increased surface-area to size-of-implant”. 
The Specification fails to disclose how to make the gold coated implant as recited in claim 1 such that the gold is partially embedded with having the cross-section and distance between adjacent gold particles.  The specification also fails to disclose preventing capsular contracture.  No guidance is provided in the specification. The amount of direction or guidance is minimal or non-existent with regards to making the medical device as claimed in claim 1. The instant specification discloses gold-coating implant method by submerging the implant into physiological acceptable coating solution comprising hyaluronic acid and gold particles, retrieving the gold-coated implant from the solution and allowing the gold-coated implant to dry but does not disclose methods of how one would partially embed the gold into the outermost  layer of the implant such that the cross section is in the range of 20-100 µm and the distance between adjacent gold particles does not exceed 500 microns. The specification further does not disclose how to achieve this with any implant material as implied by the claims. In following the teachings of the specification, the skilled artisan would not have known how to make gold coated implants such that the gold is partially embedded in the outermost layer and ones that have cross section and are distributed across the surface of a average distance of 200 microns and wherein a distance between adjacent ones of the gold particles does not exceed 500 µm. 

(G) The presence or absence of working examples: The specification does not disclose any evidence that capsular contracture can be prevented and further does not provide any examples of materials for the implant.

(H) The quantity of experimentation necessary: A undue amount of research would be required by one of ordinary skill in the art. The specification does not disclose adequate information on making the gold partially embedded implant and coupled with a lack of guidance and direction provided by the instant disclosure, a skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation. 

CONCLUSION
Given the complete lack of guidance in applicant's instant disclosure, an undue amount of experimentation is required to realize the full scope of claims 1-6 and 23 to discover how to use the invention as broadly claimed. Applicants have not described in such full, clear, concise, and exact terms as to enable any person skilled in the art to do so.  Applicants’ specification has not  taught one of skill in the art how to make such a device without undue experimentation.

Claim Rejections- 35 USC § 112  Written Description
7.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Costello, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
          Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a medical device comprising a gold coated implant comprising gold particles that are at least partially embedded in an outermost layer of the gold coated implant and from which gold ions are released into a tissue to prevent or reduce capsular contracture around the gold coated implant when disposed in a host, wherein the gold particles have a cross-section in the range of 20-100 µm, having a purity greater than 99 % w/w, and are distributed across a surface of the gold coated implant with an average distance of 200 microns, and wherein a distance between adjacent ones of the gold particles does not exceed 500 microns. 

(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is replete with regards to gold coatings on implants.  MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 
(2) Partial structure:
A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials
The specification nor the art indicate which implants applicants are in possession of.  The invention must be described in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. The specification does not disclose implants beyond the recitation of silicone implants. The specification further fails to disclose how to prevent capsular contracture. The amount of guidance is minimal or non-existent with regards to preventing capsular contracture.   Thus, with respect to the instant composition, there is a substantial gap between treatment and prevention especially when no working examples are provided in regards to preventing capsular contracture. 
 (3) Physical and/or chemical properties and (4) Functional characteristics: The claims imply any implant and applicants have not described embedding gold in any implant material.  The specification further does not disclose any evidence that capsular contracture can be prevented. 
(5) Method of making the claimed invention: The claims lack written description because there is no disclosure the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad and generic, with respect to all possible compounds encompassed by the claims. Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of the claimed therapeutics and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
          For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
It is unquestionable that the claims are broad and generic, with respect to all possible implants encompassed by the claims. While having written description of the claimed therapeutics and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of diseases to be treated embraced by the claims.  Accordingly, it is deemed that the specification fails to provide adequate written description the genus of the claims of any implant and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
A written description requirement generally involves the question of whether the subject matter of a claim is supported by the disclosure of the specification. The subject matter of the claims imply that any implant material at least partially embedded with gold  releases gold ions to prevent or reduce capsular contracture however the claimed subject matter is not supported in the specification. The instant claims lack adequate written description for the medical device of any implant and to prevent capsular contracture.  Consequently, a burdensome amount of research would be required by one of ordinary skill in the art to bridge this gap. Because "preventing” a condition by the administration of an active agent cannot be objectively measured or achieved with any certainty, coupled with a lack of guidance and direction provided by the instant disclosure, a skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation. This rejection can be overcome by amending the claims to omit the term “preventing” and amending the specific implant such as silicone.    
   
CORRESPONDENCE
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner Art Unit 1615